Citation Nr: 0734035	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
to include as due to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disability, and if so, whether the reopened claim should 
be granted.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin rash, to include as due to Agent Orange exposure, and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969, to include combat service in Vietnam.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Thereafter, jurisdiction of the case 
was transferred to the RO in Newark, New Jersey.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a liver disability.

2.  Reopening of the claim for service connection for a back 
disability was denied in a February 2002 rating decision; the 
evidence received since the February 2002 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.

3.  Reopening of the claim for service connection for a skin 
disability was denied in a June 2003 rating decision; the 
evidence received since the June 2003 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.

4.  Skin disability was not present in service and is not 
etiologically related to service, to include the veteran's 
exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  Liver disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4.  Skin disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§  1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

A.  Back Disability

Entitlement to service connection for a back disability was 
initially denied in a May 1991 rating decision on the basis 
that the veteran's back disability preexisted active service 
and was not aggravated thereby.  The denial was continued in 
a February 2002 rating decision because the evidence received 
since the May 1991 decision, which included a VA examination, 
was insufficient to link the veteran's back disability to his 
military service.  The veteran did not perfect an appeal of 
either of these decisions.

The evidence received since the February 2002 rating decision 
includes a September 2003 VA examination which states that 
the veteran's lumbosacral spine strain is "service connected 
in 1967 and non-service connected in 1992."  This evidence 
is neither cumulative nor redundant of the evidence 
previously of record and it relates to an unestablished fact 
necessary to substantiate the claim.  Moreover, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.  

B.  Skin Disability

Entitlement to service connection for a skin rash was denied 
in a rating decision of May 1991 because there was no medical 
evidence of a skin rash in service.  The denial was continued 
in rating decisions of October 1994 and June 2003 because the 
subsequently received evidence included no medical evidence 
of any diagnosis of or treatment for a skin disability.  The 
veteran did not perfect an appeal of these decisions.

The evidence received since the June 2003 rating decision 
includes VA outpatient records showing treatment for 
hypertrophic lichen planus, right lower extremity, and 
dermatitis.  This evidence is neither cumulative nor 
redundant of the evidence previously of record and it relates 
to an unestablished fact necessary to substantiate the claim.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.  






II.  Service Connection for a Liver Disability and Reopened 
Claim for Service Connection for a Skin Disability

The Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003, 
February 2005, and October 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  While VA 
failed to provide notice how a disability rating and 
effective date are assigned, in light of the decisions 
reached below that error was harmless, and questions 
pertaining to those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. §1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It 
also provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.
 
Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, capable of 
replication, and withstand peer review.  38 U.S.C.A. 
§1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for a liver disability and a skin disability because they are 
the result of his exposure to herbicides in service.  

In considering the claims on the merits, the Board concludes 
that neither service connection for a liver disability nor 
service connection for a skin disability is warranted.  In 
this regard, the Board notes that the medical evidence does 
not show that the veteran suffers from any current liver 
disability and the only current diagnoses related to the 
veteran's skin is that of dermatitis and hypertrophic lichen 
planus, none of which is among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of either liver disability, dermatitis, or 
hypertrophic lichen planus.  See 38 C.F.R. § 3.309(e).  
Therefore, service connection is not warranted for either of 
these claimed disabilities on a presumptive basis.

The Board also concludes that service connection is not 
warranted for either of these claimed disabilities on a 
direct basis because the service medical records are negative 
for any liver or skin disability and none of the post-service 
medical evidence contains evidence of a liver disability 
within the first post-service year or an opinion linking any 
liver or skin disability with the veteran's military service.  
In fact, the August 1994 VA medical opinion states that the 
veteran has no current skin disorder, and the September 2003 
VA medical opinion states that the veteran does not have any 
chronic liver disease or significant dysfunction of the 
liver; only mildly elevated liver function tests were 
diagnosed.  

Even if a current liver disability were conceded, there is no 
persuasive medical evidence that the liver disability or any 
diagnosed skin disability is etiologically related to the 
veteran's exposure to Agent Orange or to any other incident 
of service.  As noted above, dermatitis, hypertrophic lichen 
planus, and liver disability are not among the diseases 
currently subject to presumptive service connection on the 
basis of herbicide exposure because of the absence of sound 
medical and scientific evidence of a positive association 
between such exposure and the development of such disability 
in humans.  Additionally, there is no medical opinion 
supportive of the veteran's claims.  

In reaching its decision, the Board also has carefully 
reviewed the testimony provided by the veteran at hearings 
conducted at the RO. Although he may sincerely believe that 
he has a liver disability and a skin disability that are 
related to his military service, to include exposure to 
herbicides therein, his lay opinions concerning the matters 
requiring medical expertise are of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims.


ORDER

Entitlement to service connection for a liver disability is 
denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for a back disability is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for a skin disability is granted.

Entitlement to service connection for a skin disability is 
denied.


REMAND

The veteran contends that he is entitled to service 
connection for a back disability because it was incurred in 
service.  The Board notes that the veteran's entrance 
examination indicates a normal spine examination.  Although 
subsequent service medical records indicate that the veteran 
was seen several times for complaints of back pain, those 
records also indicate that the veteran had had ongoing 
complaints of back pain since childhood.  The separation 
examination report reflects that the veteran had back 
problems.  

The veteran has undergone several VA examinations in order to 
determine the nature and etiology of his current back 
disability; however, none of those examinations is sufficient 
for proper adjudication of the claim.  Specifically, none of 
the opinions is based upon a thorough examination of the 
veteran and contemporaneous review of the claims folder, none 
of the opinions address all facets of the veteran's claims, 
nor do they properly support the conclusions reached.  
Therefore, a VA examination is in order.

Additionally, after the most recent supplemental statement of 
the case was issued in November 2005, the veteran submitted 
additional medical evidence.  He has not waived first 
consideration of such evidence by the RO. 

Accordingly, the case is REMANDED for the following action:

		1.  Copies of all outstanding records of treatment 
received by the 			veteran for the disability at 
issue from VA and non-VA medical 			providers should 
be obtained and made part of the record.

2.  The RO or the AMC should arrange for 
the veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the veteran's back 
disability.  The complete contents of the 
veteran's claims file, including a copy 
of this remand, must be provided to the 
examining physician for review in 
connection with the examination.  

Based upon the findings on examination of 
the veteran and upon a review of the 
historical material in the claims 
folders, the examiner should determine 
the nature of the veteran's back 
disability.  

The examiner should provide an opinion as 
to whether the disorder was present 
during service, and if so, whether the 
disorder clearly and unmistakably existed 
prior to service and clearly and 
unmistakably underwent no permanent 
increase in severity as a result of 
service.  With respect to any disorder 
which the examiner believes was not 
present during service, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  

The supporting rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other indicated development.

4.  Then, the RO or the AMC should 
readjudicate the veteran's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


